NOT FOR PUBLICATION WITHOUT THE
                            APPROVAL OF THE APPELLATE DIVISION
     This opinion shall not "constitute precedent or be binding upon any court." Although it is posted on the
  internet, this opinion is binding only on the parties in the case and its use in other cases is limited. R. 1:36-3.




                                                     SUPERIOR COURT OF NEW JERSEY
                                                     APPELLATE DIVISION
                                                     DOCKET NO. A-2226-16T3


RAFAEL T. FERNANDEZ,

      Plaintiff-Appellant,

                v.

REINE DUARTE, SILVIA
E. FERNANDEZ, TRINOLOGIC,
LLC, a Florida limited liability
company, and SOLVIANO LIMITED
LIABILITY COMPANY, a New
Jersey limited liability company,

     Defendants-Respondents.
_________________________________

                Submitted September 21, 2018 – Decided October 16, 2018

                Before Judges Simonelli, O'Connor and DeAlmeida.

                On appeal from Superior Court of New Jersey,
                Chancery Division, General Equity Part, Hudson
                County, Docket No. C-000032-15.

                Rafael T. Fernandez, appellant pro se (Barry D.
                Friedman, on the brief).

                Batya G. Wernick, attorney for respondents.
PER CURIAM

      Plaintiff Rafael T. Fernandez appeals from a November 14, 2016 final

judgment of the Chancery Division, General Equity Part, entered in favor of

defendants Reine Duarte, Silvia E. Fernandez (Silvia),1 Trinologic, LLC

(Trinologic), and Solviano Limited Liability Company (Solviano). We affirm.

      In this matter, plaintiff owned two condominiums and, while recovering

from three heart attacks, transferred one condominium to Trinologic and the

other to Solviano. The sole members of Trinologic are Duarte and his son,

Brandon Fernandez; the only member of Solviano is Duarte. Duarte was at

one time married to Silvia, who is plaintiff's sister. Brandon Fernandez is

Duarte's and Silvia's son and plaintiff's nephew.

      In his complaint, plaintiff contends he was in a weakened state both

physically and psychologically in the months following his heart attack. Upon

his discharge from the hospital, he lived in Silvia's and Durate's home for

approximately two months, where both cared for plaintiff "24/7."2 Plaintiff's

principal claim is that, while still frail and vulnerable, Duarte and Silvia

1
   To distinguish her from plaintiff, who shares the same surname as he does,
we refer to her by her first name. We do not intend any disrespect by such
informality.

2
   Although divorced, Silvia and Duarte rekindled their relationship and began
to cohabitate within days of plaintiff's discharge from the hospital.
                                                                     A-2226-16T3
                                       2
exerted undue influence over him and induced him to transfer ownership of

one condominium to Trinologic and the other to Solviano. Plaintiff seeks to

set aside both transfers and to recover compensatory and punitive damages, as

well as counsel fees.

      Following    a    bench   trial, Judge   Barry   P.     Sarkisian   issued    a

comprehensive written opinion, in which he rejected all of plaintiff's claims.

On appeal, plaintiff claims the judge's factual and legal decisions are flawed.

Plaintiff's principal contentions are the trial judge: (1) made findings of fact

that are not supported by the evidence; (2) failed to find plaintiff was

dependent upon Duarte and Silvia at the time he transferred the subject

condominiums; (3) failed to find plaintiff had a confidential relationship with

Duarte and Silvia; and (4) failed to apply the correct law.

      In reviewing Judge Sarkisian's decision, we do not write on a clean slate.

We are bound by his factual findings so long as they are supported by

sufficient credible evidence. Rova Farms Resort, Inc. v. Investors Ins. Co. of

Am., 65 N.J. 474, 484 (1974). Such findings made by a judge in a bench trial

"should not be disturbed unless they are so wholly insupportable as to result in

a denial of justice." Id. at 483-84. Factual findings that "are substantially

influenced by [the judge's] opportunity to hear and see the witnesses and to


                                                                          A-2226-16T3
                                       3
have the 'feel' of the case" enjoy deference on appeal. State v. Johnson, 42

N.J. 146, 161 (1964).     However, legal conclusions are reviewed de novo,

although viewed through the lens of a trial judge's factual determinations. See

Manalapan Realty, LP v. Manalapan Twp. Comm., 140 N.J. 366, 378 (1995).

      We have considered plaintiff's contentions in light of the record and

applicable legal principles and conclude they are without sufficient merit to

warrant discussion in a written opinion. R. 2:11-3(e)(1)(E). We affirm

substantially for the reasons Judge Sarkisian expressed in his cogent opinion.

We are satisfied the record amply supports the judge's factual and credibility

findings, dispelling plaintiff's claim he was either mentally incapacitated or the

victim of under influence at the time of the property transfers.

      Affirmed.




                                                                        A-2226-16T3
                                       4